 
Exhibit 10.1


Execution Version


 
BORROWING BASE REDETERMINATION

 
This BORROWING BASE REDETERMINATION (this “Redetermination”) dated as of March
31, 2014, is by and among Northern Oil and Gas, Inc., a Minnesota corporation
(the “Borrower”), Royal Bank of Canada (the “Administrative Agent”), and the
Lenders party hereto.

R E C I T A L S
 
WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012,
the Third Amendment dated as of March 28, 2013, and the Fourth Amendment dated
as of September 30, 2013 and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”); and
 
WHEREAS, the Administrative Agent and the Lenders are willing to redetermine the
Borrowing Base as provided herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:
 
Section 1.     Defined Terms.  Each capitalized term which is defined in the
Credit Agreement, but which is not defined in this Redetermination, shall have
the meaning ascribed such term in the Credit Agreement. Unless otherwise
indicated, all references to sections and articles in this Redetermination refer
to sections and articles of the Credit Agreement.
 
Section 2.     Borrowing Base Redetermination.  Effective as of the
Redetermination Effective Date (as defined below), notwithstanding the
requirements of Section 2.07 of the Credit Agreement, the amount of the
Borrowing Base is hereby increased from $450,000,000.00 to $500,000,000.00,
subject to further adjustments from time to time after the Redetermination
Effective Date pursuant to Section 2.07, Section 8.13(c) or Section 9.12(d) of
the Credit Agreement. The increase of the Borrowing Base pursuant to this
Section 2 shall constitute the April 1st, 2014 Scheduled Redetermination.
 
Section 3.     Conditions Precedent.  This Redetermination shall become
effective on the date when each of the following conditions are satisfied or
waived in accordance with Section 12.02 of the Credit Agreement (such date, the
“Redetermination Effective Date”):
 
3.1     The Administrative Agent shall have received from each Lender and the
Borrower counterparts (in such number as may be requested by the Administrative
Agent) of this Redetermination signed on behalf of such Persons.



 
Borrowing Base Redetermination
Page 1

--------------------------------------------------------------------------------

 

3.2     No Default shall have occurred and be continuing as of the
Redetermination Effective Date.
 
3.3     The Administrative Agent and the Lenders shall have received all fees
and other amounts due and payable on or prior to the Redetermination Effective
Date, including, without limitation, all fees set forth in the Fee Letter
referred to in Section 3.4 hereof.


3.4     The Borrower shall have accepted, in writing, and complied with the
terms and conditions, of a fee letter dated the date hereof from the
Administrative Agent to Borrower (the “Fee Letter”) pursuant to which the
Borrower agrees to pay, or cause to be paid, to the Administrative Agent, for
the account of the Lenders, certain fees and expenses in connection with the
increase of the Borrowing Base.


3.5     The Administrative Agent shall have received such other documents as the
Administrative Agent or its counsel may reasonably require.
 
                  The Administrative Agent is hereby authorized and directed to
declare this Redetermination to be effective (and the Redetermination Effective
Date shall occur) when it has received documents confirming or certifying, to
the satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
12.02 of the Credit Agreement. Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.


   Section 4.     Miscellaneous.
 
4.1     Confirmation.  The provisions of the Credit Agreement shall remain in
full force and effect following the Redetermination Effective Date.
 
4.2     Ratification and Affirmation; Representations and Warranties.  Each
Obligor hereby (a) acknowledges the terms of this Redetermination; (b) ratifies
and affirms its obligations under, and acknowledges its continued liability
under, each Loan Document to which it is a party and agrees that each Loan
Document to which it is a party remains in full force and effect as expressly
amended hereby; and (c) represents and warrants to the Lenders that as of the
date hereof, after giving effect to the terms of this Redetermination: (i) each
of the representations and warranties made by the Borrower under the Credit
Agreement and each other Loan Document is true and correct on and as of the
actual date of execution of this Redetermination by the Borrower, as if made on
and as of such date, except for any representations and warranties made as of a
specified date, which are true and correct as of such specified date, (ii) no
Default or Event of Default has occurred and is continuing and (iii) no event or
events have occurred which individually or in the aggregate could reasonably be
expected to have a Material Adverse Effect.

 
Borrowing Base Redetermination
Page 2

--------------------------------------------------------------------------------

 

 
4.3     Counterparts.  This Redetermination may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Redetermination by telecopy, facsimile or other similar electronic means shall
be effective as delivery of a manually executed counterpart of this
Redetermination.


4.4     No Oral Agreement.  This Redetermination, the Credit Agreement and the
other Loan Documents executed in connection herewith and therewith represent the
final agreement between the parties and may not be contradicted by evidence of
prior, contemporaneous, or unwritten oral agreements of the parties. There are
no subsequent oral agreements between the parties.


4.5     GOVERNING LAW.  THIS REDETERMINATION SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
4.6     Successors and Assigns.  This Redetermination shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
 
 
[Signature Pages Follow]


 
 
 
 
Borrowing Base Redetermination
Page 3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Redetermination to be
duly executed by their respective authorized officers as of the date first
written above.
 
NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/  Thomas Stoelk                         
                                                                 
Name:            Thomas Stoelk
Title:              Chief Financial Officer





Signature Page
Borrowing Base Redetermination
 
 
 

--------------------------------------------------------------------------------

 

 
 
ROYAL BANK OF CANADA, as Administrative Agent




By:           /s/ Rodica Dutka         
Name:           Rodica Dutka, Manager Agency
Title:             Authorized Signatory




ROYAL BANK OF CANADA, as a Lender




By:           /s/ Mark Lumpkin, Jr.         
Name:           Mark Lumpkin, Jr.
Title:             Authorized Signatory




SUNTRUST BANK, as a Lender




By:           /s/  Shannon Juhan        
Name:            Shannon Juhan
Title:              Vice President




BMO HARRIS FINANCING, INC., as a Lender




By:           /s/ Joseph A. Bliss         
Name:           Joseph A. Bliss
Title:             Managing Director




KEYBANK NATIONAL ASSOCIATION, as a Lender




By:           /s/  John Dravenstott          
Name:            John Dravenstott
Title:              Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:           /s/  Daniel K. Hansen        
Name:            Daniel K. Hansen
Title:              Vice President


 



Signature Page
Borrowing Base Redetermination
 
 
 

--------------------------------------------------------------------------------

 
 

 
SANTANDER BANK, N.A., as a Lender




By:           /s/  Aidan Lanigan       
Name:            Aidan Lanigan
Title:              Senior Vice President




SANTANDER BANK, N.A., as a Lender




By:           /s/  Puiki Lok                
Name:            Puiki Lok              
Title:              Vice President     


 
 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:           /s/  Nancy M. Mak        
Name:            Nancy M. Mak
Title:              Senior Vice President




BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:           /s/  Parker Heikes                  
Name:            Parker Heikes
Title:              Vice President




BRANCH BANKING & TRUST COMPANY, as a Lender




By:           /s/  Ryan K. Michael             
Name:            Ryan K. Michael
Title:              Senior Vice President




CADENCE BANK, N.A., as a Lender




By:           /s/  Eric Broussard                
Name:            Eric Broussard
Title:              Senior Vice President





Signature Page
Borrowing Base Redetermination
 
 

--------------------------------------------------------------------------------

 





THE BANK OF NOVA SCOTIA, as a Lender




By:           /s/  Terry Donovan        
Name:            Terry Donovan
Title:               Managing Director




ING CAPITAL LLC, as a Lender




By:           /s/  Charles Hall                
Name:            Charles Hall              
Title:              Managing Director   


 
 
ING CAPITAL LLC, as a Lender




By:           /s/  Josh Strong         
Name:            Josh Strong
Title:              Director    


 
FIFTH THIRD BANK, as a Lender




By:           /s/  Justin B. Crawford            
Name:            Justin B. Crawford  
Title:              Director




Signature Page
Borrowing Base Redetermination
 
 
 

--------------------------------------------------------------------------------

 